COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:             Eddie Medina, Jr. v. Gloria Tate d/b/a Humble Family Skate Center
                                 and Humble Family Skate Center, Inc.

Appellate case number:           01-12-00496-CV

Date motion filed:               October 5, 2012

Type of Motion:                  Objection to Mediation

Party filing motion:             Appellee

Trial court case number: 1171097

Trial court:                     270th District Court of Harris County



       It is ORDERED that Appellee’s objection to mediation is granted. We withdraw our
Mediation Order dated September 25, 2012.

Judge’s signature:       /s/ Sherry Radack
                             x Acting individually


Date: October 17, 2012


        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).